DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 



Response to Arguments
            Applicant's arguments and amendments received April 21, 2022 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose [see applicant argument pages 12-19]. This language corresponds to the newly amended language of claims 34-53. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-53 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. 2016/0241784 further in view of Hammada US 2007/0053657.


In regarding to claim 1: Baek teaches: 
34. A shooting control method implemented by a terminal, wherein the shooting control method comprises: displaying a first screen, wherein the first screen is not a video recording viewfinder screen;
Referring to FIG. 6A, in view (a), a memory (e.g., the memory 130) of an electronic device 601 (e.g., the electronic device 101) stores a camera application, a voice recognition application, and/or the like. The electronic device 601 displays a screen 610 (e.g., a home screen) including executable icons mapped to applications such as a camera application, a voice recognition application, and/or the like, on a display 606 (e.g., the display 160).
Baek, 0190-0191 emphasis added. 

receiving a first operation from a user on the first screen; 
Referring to FIG. 6A, in view (b), as the camera application is executed, a camera application screen 620 (or a camera application window) is displayed on a display 606 of the electronic device 601. On the camera application screen 620 are displayed a first menu bar 630 including an environment setting menu, a second menu bar 650 including a shutter button 652, and a live preview image 640. For example, the live preview image 640 may include a figure of a subject, e.g., a child. As the camera application is executed, the electronic device 601 controls the camera system to output the live preview image 640 (e.g., a real-time video) having a lower resolution (or a smaller number of pixels) and/or a smaller size. The live preview image 640 may be temporarily stored in the memory so as to be displayed on the display 606 and then may be automatically deleted, without being permanently stored in the memory.
Baek, 0191-0193 emphasis added. 


displaying, in response to the first operation, a second screen, wherein the second screen is the video recording viewfinder screen and comprises a recording start button that, when activated, triggers the terminal to start a video recording; 
In an embodiment of the present disclosure, the electronic device 601 may detect selection of the shutter button 652 (or an input of a shooting command) from the user 611. The electronic device 601 controls the camera system to output an image (e.g., a still image, a video, and/or the like) having a higher resolution (or a greater number of pixels) and/or a larger size in response to selection of the shooting button 652. The electronic device 601 may store the image having the higher resolution and/or the larger size (or an image captured according to a user input) in the memory and display the image on the display 606. The image captured according to the user input may be permanently stored in the memory and then may be deleted according to a subsequent user input.
Baek, 0191-0193 emphasis added. 

However, Baek fails to explicitly teach, but Hammada teaches:
starting, in response to the first operation and without detecting an operation on the recording start button, recording a first video; 
The image processing control section 134 executes an MPEG-4 format compression process of the stream data and continues storage (sequential save) to the "other" area of the RAM 135 as MPEG-4 data (Step S14). Next, the operation judges whether or not "stop recording" is detected by manipulation of the user's decision key 107 again (Step S16). Then, if manipulation of the decision key 107 is not detected, the image recording process continues from Step S12. Conversely, when manipulation of the decision key 107 is detected, the operation judges as "terminate recording" and determines whether or not to "SAVE" from the through display state by displaying a confirmation message to the user on the main display 102 (Step S18), as well judges the "YES or NO" detection of "SAVE" instructions (Step S20). If "SAVE" instructions are not acknowledged, the operation returns to a confirmation display state and when detecting an appropriate "NO" process will erase the memory content of the RAM 135. When "SAVE" instructions are detected, the video file of MPEG-4 data stored in the RAM 135 is then transferred and stored in the video file storage area 1494 of the user memory 149 and one record is appended to the video file system management area 1497 (Step S22).
Hammada, 0049, emphasis added
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Hammada into a system of Baek in order to in response to the first operation and without detecting an operation on the recording start button, recording a first video, as such, recording video simplified with auto recording or without user interaction with the recording device.

Further, Baek teaches:
buffering, in response to the first operation, the first video; 
Baek, 0191-0193

detecting a second operation of the user on the terminal; stopping, in response to the second operation, recording the first video;
Baek, 0191-0193
 

Further, Hammada teaches:
displaying, in response to the second operation, a third screen, wherein the third screen prompts the user to determine whether to save the first video; and saving or deleting the first video according to a selection operation of the user on the third screen. 
The image processing control section 134 executes an MPEG-4 format compression process of the stream data and continues storage (sequential save) to the "other" area of the RAM 135 as MPEG-4 data (Step S14). Next, the operation judges whether or not "stop recording" is detected by manipulation of the user's decision key 107 again (Step S16). Then, if manipulation of the decision key 107 is not detected, the image recording process continues from Step S12. Conversely, when manipulation of the decision key 107 is detected, the operation judges as "terminate recording" and determines whether or not to "SAVE" from the through display state by displaying a confirmation message to the user on the main display 102 (Step S18), as well judges the "YES or NO" detection of "SAVE" instructions (Step S20). If "SAVE" instructions are not acknowledged, the operation returns to a confirmation display state and when detecting an appropriate "NO" process will erase the memory content of the RAM 135. When "SAVE" instructions are detected, the video file of MPEG-4 data stored in the RAM 135 is then transferred and stored in the video file storage area 1494 of the user memory 149 and one record is appended to the video file system management area 1497 (Step S22).
Hammada, 0049, emphasis added


In regarding to claim 35: Baek and Hammada teaches: 
35. The shooting control method of claim 34, further, baek teaches wherein after starting to recording the first video and buffering the first video, the shooting control method further comprises: receiving, from the user, a tap operation on the recording start button within a preset time period, wherein the preset time period starts from a moment when the terminal starts to record the first video; stopping recording, in response to the tap operation, the first video;
Baek, 0191-0193, 0198-0200
 

starting, in response to the tap operation, to record a second video; and buffering, in response to the tap operation, the second video. 
Baek, 0191-0193, 0198-0200

In regarding to claim 36: Baek and Hammada teaches: 
36. The shooting control method of claim 34, further, baek teaches wherein after starting to recording the first video and buffering the first video, the shooting control method further comprises: receiving a third operation from the user within a preset time period or not receiving any operation from the user within the preset time period, 
For example, the input of the user 611 may include at least one of a click which is a gesture of shortly or gently pressing or tapping a button, a double click which is a gesture of quickly pressing or tapping a button twice, a long press which is a gesture of pressing a button long, and a short press which is a gesture of pressing a button shortly.
Baek, 0191-0193, 0198-0199 emphasis added.

wherein the preset time period starts from a moment when the terminal starts to recording the first video, 
Baek, 0191-0193, 0198-0200


and wherein the third operation is not a tap operation of the user on the recording start button and is different than the second operation; 
Baek, 0191-0193, 0198-0200

and continuing to record the first video based on receiving the third operation within the preset time period or on not receiving any operation from the user within the preset time period. 
Baek, 0191-0193, 0198-0200

In regarding to claim 37: Baek and Hammada teaches: 
37. The shooting control method of claim 34, further, baek teaches wherein after starting to recording the first video and buffering the first video, the shooting control method further comprises: receiving a third operation from the user within a preset time period or not receiving any operation from the user within the preset time period, wherein the preset time period starts from a moment when the terminal starts to record the first video, 
Baek, 0191-0193, 0198-0201


and wherein the third operation is not a tap operation of the user on the recording start button and is different than the second operation; determining, based on receiving the third operation within the preset time period or not receiving any operation from the user within the preset time period, whether a status of the terminal when held by the user undergoes a change satisfying a preset condition; 
Baek, 0191-0193, 0198-0201

detecting whether the status remains within a preset range when the status undergoes the change satisfying the preset condition; and continuing to record the first video when the status remains within the preset range. 
Referring to FIG. 6B, in view (b), as the camera application is executed, the camera application screen 620 (or a camera application window) is displayed on the display 606 of the electronic device 601. On the camera application screen 620 are displayed the first menu bar 630 including the environment setting menu, the second menu bar 650 including the shutter button 652, and the live preview image 640. For example, the live preview image 640 may include a figure of a subject, e.g., a child. As the camera application is executed, the electronic device 601 controls the camera system to output the live preview image 640 (e.g., a real-time video) having a lower resolution (or a smaller number of pixels) and/or a smaller size. The live preview image 640 may be temporarily stored in the memory so as to be displayed on the display 606 and then may be automatically deleted, without being permanently stored in the memory.
Baek, 0191-0193, 0198-0201 emphasis added


In regarding to claim 38: Baek and Hammada teaches: 
38. The shooting control method to claim 37, further, Hammada teaches wherein when the status does not remain within the preset range, the shooting control method further comprises: stopping recording the first video; displaying the third screen; and saving or deleting the first video according to the selection operation. 
Referring to FIG. 6B, in view (b), as the camera application is executed, the camera application screen 620 (or a camera application window) is displayed on the display 606 of the electronic device 601. On the camera application screen 620 are displayed the first menu bar 630 including the environment setting menu, the second menu bar 650 including the shutter button 652, and the live preview image 640. For example, the live preview image 640 may include a figure of a subject, e.g., a child. As the camera application is executed, the electronic device 601 controls the camera system to output the live preview image 640 (e.g., a real-time video) having a lower resolution (or a smaller number of pixels) and/or a smaller size. The live preview image 640 may be temporarily stored in the memory so as to be displayed on the display 606 and then may be automatically deleted, without being permanently stored in the memory.
Baek, 0191-0193, 0198-0201 emphasis added

In regarding to claim 39: Baek and Hammada teaches: 
39. The shooting control method of claim 38, further, Hammada teaches wherein after continuing to record the first video, the shooting control method further comprises: receiving the tap operation on the recording start button after the preset time period; stopping recording the first video based on receiving the tap operation; displaying the third screen based on receiving the tap operation; and saving or deleting the first video according to the selection operation. 
Referring to FIG. 6B, in view (b), as the camera application is executed, the camera application screen 620 (or a camera application window) is displayed on the display 606 of the electronic device 601. On the camera application screen 620 are displayed the first menu bar 630 including the environment setting menu, the second menu bar 650 including the shutter button 652, and the live preview image 640. For example, the live preview image 640 may include a figure of a subject, e.g., a child. As the camera application is executed, the electronic device 601 controls the camera system to output the live preview image 640 (e.g., a real-time video) having a lower resolution (or a smaller number of pixels) and/or a smaller size. The live preview image 640 may be temporarily stored in the memory so as to be displayed on the display 606 and then may be automatically deleted, without being permanently stored in the memory.
Baek, 0191-0193, 0198-0201 emphasis added

In regarding to claim 40: Baek and Hammada teaches: 
40. The shooting control method of claim 34, further, Hammada teaches wherein the third screen comprises a video play control, and wherein after displaying the third screen and before saving or deleting the first video, the shooting control method further comprises: receiving, from the user, a tap operation on the video play control; and playing, in response to the tap operation, the first video using the video play control. 
Referring to FIG. 6B, in view (b), as the camera application is executed, the camera application screen 620 (or a camera application window) is displayed on the display 606 of the electronic device 601. On the camera application screen 620 are displayed the first menu bar 630 including the environment setting menu, the second menu bar 650 including the shutter button 652, and the live preview image 640. For example, the live preview image 640 may include a figure of a subject, e.g., a child. As the camera application is executed, the electronic device 601 controls the camera system to output the live preview image 640 (e.g., a real-time video) having a lower resolution (or a smaller number of pixels) and/or a smaller size. The live preview image 640 may be temporarily stored in the memory so as to be displayed on the display 606 and then may be automatically deleted, without being permanently stored in the memory.
Baek, 0191-0193, 0198-0201 emphasis added

Claim 41 list all similar elements of claims 34 and 36, Therefore, the supporting rationale of the rejection to claims 34 and 36 applies equally as well to claims 41.
Claims 42 and 43 list all similar elements of claim 35.  Therefore, the supporting rationale of the rejection to claim 35 applies equally as well to claims 42-43.
Claims 44--48 list all similar elements of claims 36-40. Therefore, the supporting rationale of the rejection to claims 36-40 applies equally as well to claims 44-48.
Claims 49-53 list all similar elements of claims 34-38, but in terminal form rather than method.  Therefore, the supporting rationale of the rejection to claims 34-38 applies equally as well to claims 49-53.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481